UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4612



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSS ALEXANDER NORTHWAY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-18)


Submitted:   April 11, 2005                 Decided:   April 25, 2005


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. Frank
DeArmon Whitney, United States Attorney, Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ross Alexander Northway appeals the district court’s

judgment revoking a probation sentence on his conviction for

passing counterfeit United States currency in violation of 18

U.S.C. § 472 (2000), and resentencing him to twenty-four months in

prison followed by twelve months of supervised release. Northway’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S.   738    (1967),      asserting,    in     his    opinion,   there   are   no

meritorious legal issues but arguing the district court abused its

discretion because a sentence within the range established by the

Guidelines’ Chapter Seven policy statements would have provided

adequate punishment.         Northway has been informed of his right to

file a pro se supplemental brief but has not done so.                Because our

review of the record convinces us the district court did not abuse

its discretion, we affirm.

             We   review     a   district     court’s     judgment   revoking    a

probation sentence for abuse of discretion.                    Burns v. United

States, 287 U.S. 216, 222 (1932).                     Upon finding a probation

violation, the district court may revoke probation and resentence

the defendant to any sentence within the statutory maximum for the

original offense.       18 U.S.C. § 3565(a) (2000); United States v.

Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).                Although Northway’s

sentence did not exceed the statutory maximum, it did exceed the

applicable range under U.S. Sentencing Guidelines Manual § 7B1.4(a)


                                        - 2 -
(2003).   However, while the applicable sentencing range is one of

the factors to be considered, it is advisory only.             See 18 U.S.C.

§ 3553(a)(4)(B) (2000); United States v. Davis, 53 F.3d 638, 640-41

(4th Cir. 1995).       We find the district court properly considered

Northway’s need for intensive drug treatment when determining his

sentence.   See 18 U.S.C. § 3553(a)(1), (2) (2000).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -